By the Court.
The decision referred to in the bill of exceptions as “ Exhibit B,” is a lengthy opinion of the court, in deciding the case generally in favor of the plaintiff, in which there is no statement of “ the conclusions of fact found, separately from the conclusions of law,” within the meaning of section 280 of the code; and the making of such opinion a part of the record, by a bill of exceptions, is not a compliance with the section named, and can not be treated as a substitute for the separate findings and statement required by it. -

Motion overruled.